DETAILED ACTION

A response was received on 27 July 2022.  By this response, Claims 19-22, 24, 29, and 32-37 have been amended.  Claims 23, 25, and 26 have been canceled.  No new claims have been added.  Claims 19-22, 24, and 27-38 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 19-38 under 35 U.S.C. 103 as unpatentable over Thieme et al, US Patent 8930276, in view of Evans et al, US Patent 8706634, or alternately, in view of Sundaram et al, US Patent Application Publication 2015/0127553, and with particular reference to amended independent Claims 19 and 37, Applicant argues that the cited portions of Thieme, individually, do not teach, disclose, or suggest that the device information includes grayscale distribution characteristics of one or more sensors of the input device, and more specifically, that Thieme does not teach, disclose, or suggest such device information related to a first device being received at a second device (pages 12-14 of the present response, citing Thieme, column 5, lines 51-63).  However, although the cited portion of Thieme was relied upon for the limitation of grayscale distribution characteristics (see Thieme, column 5, lines 51-63, grayscale characteristics), additional portions of Thieme were relied upon for the receipt of the device information at a separate device (see Thieme, Figures 7 and 8, and column 6, line 61-column 7, line 2, where a biometric match is requested to match a template, i.e. the device information related to the template is sent to the template database).  Further, Applicant argues that a portion of Thieme does not disclose determining a template based on a reference profile (page 14 of the present response, citing Thieme, column 5, lines 51-63), other cited portions which were specifically relied upon in the rejection do disclose determining a template based on the device information (column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier).
With reference to amended independent Claim 32, Applicant argues that Thieme, individually, does not teach, disclose, or suggest transmitting to a payment instrument device information related to a payment acceptance device (pages 14-15 of the present response, no evidence cited).  Although Applicant refers back to the arguments relating to Claims 19 and 37, there is no such limitation recited in those claims, and therefore, similar arguments are not relevant to the rejection of Claim 32.  Applicant argues that one portion of Thieme, individually, does not teach, disclose, or suggest device information related to a first device being transmitted to a second device (page 15 of the present response, citing Thieme, column 5, lines 51-63).  However, although the cited portion of Thieme was relied upon for the limitation of grayscale distribution characteristics (see Thieme, column 5, lines 51-63, grayscale characteristics), additional portions of Thieme were relied upon for the transmission of the device information to a separate device (see Thieme, Figures 7 and 8, and column 6, line 61-column 7, line 2, where a biometric match is requested to match a template, i.e. the device information related to the template is sent to the template database).  
Therefore, for the reasons detailed above, the Examiner maintains the rejection as set forth below.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 05 September 2017. It is noted, however, that applicant has not filed a certified copy of the SG 10201707194T application as required by 37 CFR 1.55.
Although Applicant has stated that Applicant plans to submit a certified copy and a petition for delayed filing (page 10 of the present response), it is noted that Applicant has not yet made such a submission.

Specification

The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 19 and 37 have been amended to recite “retrieving the first fingerprint template of the one or more enrollment fingerprint templates from the database based on the one or more identifiers and the data indicating the one or more grayscale distribution characteristics” or similar.  There appears to be no mention in the specification of retrieving a template based on such identifiers and grayscale characteristics.  Independent Claim 32 has been amended to recite “receiving, at the payment acceptance device, a first fingerprint template from the payment instrument”.  There appears to be no mention in the specification of receiving a template at a payment acceptance device from a payment instrument.  Therefore, there is not clear antecedent basis for the claimed subject matter in the specification.  For further detail, see below with respect to the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Objections

The objections to Claims 22 and 24 for informalities are withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 112

The rejection of Claim 26 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement is moot in light of the cancellation of the claim.  The rejection of Claim 29 under 35 U.S.C. 112(b) as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22, 24, and 27-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 19 and 37 have been amended to recite “retrieving the first fingerprint template of the one or more enrollment fingerprint templates from the database based on the one or more identifiers and the data indicating the one or more grayscale distribution characteristics” or similar.  Although Applicant has cited paragraphs 0034-0039, 0045-0048, and 0054-0056 of the specification for support for the amendments (see page 10 of the present response), there appears to be no mention in these paragraphs of retrieving a template, nor does there appear to be any mention of “retrieving” at all anywhere in the specification.  Further, more specifically, there is not clear description in these paragraphs or elsewhere in the specification of retrieving a template based on identifiers and grayscale characteristics.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Independent Claim 32 has been amended to recite “receiving, at the payment acceptance device, a first fingerprint template from the payment instrument, wherein the first fingerprint template corresponds to the one or more identifiers and the data indicating the one or more grayscale distribution characteristics transmitted to the payment instrument”.  Although Applicant has cited paragraphs 0034-0039, 0045-0048, and 0054-0056 of the specification for support for the amendments (see page 10 of the present response), there appears to be no mention in these paragraphs (or elsewhere in the specification) of receiving a template at a payment acceptance device from a payment instrument.  Therefore, there is not clear written description of the claimed subject matter in the specification.  
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-22, 24, and 27-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “determining… a first fingerprint template… comprising retrieving the first fingerprint template of the one or more enrollment fingerprint templates in the database based on one or more identifiers and the data indicating the one or more grayscale distribution characteristics” in lines 13-17.  It is not clear how “retrieving” the template would constitute “determining” the template.  This ambiguity renders the claim indefinite.
Claim 21 recites “storing the one or more enrollment fingerprint templates… in the database of the payment instrument” in lines 6-7.  It is not clear whether this is intended to be a further limitation on the step of storing the templates in the database as recited in Claim 19, lines 5-6, or if this is intended to be a separate and distinct step of storing the templates an additional time.
Claim 29 recites “the first fingerprint template is configured to be compared to a second fingerprint template” in lines 1-2.  It is not clear how a template would be “configured” to be compared to another template; that is, it is not clear what steps would be necessary to configure the template to be compared.  It appears that any data (especially of the same type) would be capable of being compared to any other data at some level.  Further, it is not clear whether this comparison is intended to be a further step of the claimed method or whether it limits the claimed method, which renders the bounds of the claim unclear.
Claim 32 recites “determining, at a payment acceptance device, a transaction associated with a user has been initiated” in lines 2-3.  This is grammatically ambiguous as to whether this simply determines if a transaction has been initiated or if this is intended to be a determination of what the transaction actually constitutes.  This ambiguity renders the claim indefinite.
Claim 33 recites “the one or more sensors” in line 1.  It is not clear whether this is intended to refer to the same sensors as Claim 32 or if this may be intended to refer to a subset of such sensors.
Claim 39 recites that the processors are caused to “determine… a first fingerprint template… comprising retrieve the first fingerprint template of the one or more enrollment fingerprint templates in the database based on one or more identifiers and the data indicating the one or more grayscale distribution characteristics” in lines 22-26.  First, the phrase “comprising retrieve” is grammatically unclear.  Further, It is not clear how “retrieving” a template would constitute “determining” the template.  These ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24, and 27-38 are rejected under 35 U.S.C. 103 as being unpatentable over Thieme et al, US Patent 8930276, in view of Evans et al, US Patent 8706634, or alternately, in view of Sundaram et al, US Patent Application Publication 2015/0127553.
In reference to Claim 19, Thieme discloses a method that includes receiving enrollment fingerprint templates for a user (Figures 1-3, 7, and 8, scanning device 102); storing the enrollment fingerprint templates in a database (Figures 5 and 6, template database 503; Figure 7, template database 113); receiving device information related to an input device (see Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match); determining and retrieving a first fingerprint template based on the device information, where the device information includes identifiers corresponding to a device and grayscale distribution characteristics of one or more sensors of the input device (see Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier; see also column 5, lines 51-63, grayscale characteristics); and authenticating the user based on the first fingerprint template (Figures 7 and 8; column 6, line 61-column 7, line 2, template comparison performed; column 7, lines 24-25, validation using template).  However, Thieme does not explicitly disclose that the method is performed at a payment instrument.
Evans discloses a method that includes receiving fingerprint templates and device information and performing authentication of a user based on the fingerprint template at a payment instrument (see Figure 2; column 4, line 32-column 5, line 6).  Similarly, Sundaram discloses a method that includes receiving fingerprint templates and device information and performing authentication of a user based on the fingerprint template at a payment instrument (see, for example, paragraphs 0032, 0050, and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thieme by including the use of a payment instrument as taught by Evans or Sundaram, in order to allow local authentication of a payment card (see Sundaram, paragraph 0053) or to allow issuers to have greater control over a biometric authentication process (see Evans, column 1, lines 23-28).
In reference to Claim 20, Thieme as modified above further discloses grayscale distribution characteristics including grayscale range, pixel dimension, or pixel resolution (column 5, lines 51-63, grayscale, resolution, dimension).
In reference to Claim 21, Thieme as modified above further discloses receiving enrollment device information and storing enrollment fingerprint templates (Thieme, Figure 7, template database 113; see also Evans, Figure 2, elements 216, 218; Sundaram, paragraph 0052).
In reference to Claim 22, Thieme as modified above further discloses an identifier or average gray level (see Thieme, column 5, lines 51-63).
In reference to Claim 24, Thieme as modified above further discloses a touch sensor or a swipe sensor (Thieme, Figures 1-3, 7, and 8, scanning device 102) and templates based on sensor characteristics such as shapes or gray scale distribution characteristics (see Thieme, column 5, lines 51-63).
In reference to Claim 27, Thieme as modified above further discloses receiving templates (see Thieme, column 1, lines 31-35, PIN; column 6, line 41-column 7, line 2).
In reference to Claims 28-30, Thieme as modified above further discloses receiving fingerprint data from sensors, generating a second template, comparing the templates, and determining an authentication result (see Thieme, Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier).
In reference to Claim 31, Thieme as modified above further discloses a card or other contactless device or a terminal (see Evans, column 1, lines 45-48; Sundaram, abstract).

In reference to Claim 32, Thieme discloses a method that includes determining a transaction has been initiated (see column 3, lines 51-64); transmitting device information, where the device information, where the device information includes identifiers corresponding to a device and grayscale distribution characteristics of one or more sensors of the input device (see Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier; see also column 5, lines 51-63, grayscale characteristics); receiving a first fingerprint template that corresponds to the identifiers and grayscale distribution characteristics (see Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier; see also column 5, lines 51-63, grayscale characteristics); and authenticating the user based on the first fingerprint template (Figures 7 and 8; column 6, line 61-column 7, line 2, template comparison performed; column 7, lines 24-25, validation using template).  However, Thieme does not explicitly disclose that the method is performed at a payment acceptance device.
Evans discloses a method that includes receiving fingerprint templates and device information and performing authentication of a user based on the fingerprint template at a payment acceptance device (see Figure 2; column 4, line 32-column 5, line 6).  Similarly, Sundaram discloses a method that includes receiving fingerprint templates and device information and performing authentication of a user based on the fingerprint template at a payment acceptance device (see, for example, paragraphs 0032, 0050, and 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Thieme by including the use of a payment acceptance device as taught by Evans or Sundaram, in order to allow local authentication of a payment card (see Sundaram, paragraph 0053) or to allow issuers to have greater control over a biometric authentication process (see Evans, column 1, lines 23-28).
In reference to Claim 33, Thieme as modified above further discloses a touch or swipe sensor (see Thieme, column 5, lines 36-50).
In reference to Claim 34, Thieme as modified above further discloses grayscale distribution characteristics including grayscale range, pixel dimension, or pixel resolution (column 5, lines 51-63, grayscale, resolution, dimension).
In reference to Claim 35, Thieme as modified above further discloses receiving fingerprint data from sensors, generating a second template, comparing the templates, and determining an authentication result (see Thieme, Figures 7 and 8; column 6, line 61-column 7, line 2, requesting biometric match; column 7, lines 3-25, specific template selected based on algorithm identifier).
In reference to Claim 36, Thieme as modified above further discloses using a PIN to transmit a fingerprint template (see Thieme, column 1, lines 31-35, PIN; column 6, line 41-column 7, line 2).

Claim 37 is directed to a system having a payment instrument and payment acceptance device having functionality corresponding to the methods of Claims 19 and 24 in combination, and is rejected by a similar rationale, mutatis mutandis.
In reference to Claim 38, Thieme as modified above further discloses a card or other contactless device or a terminal (see Evans, column 1, lines 45-48; Sundaram, abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492